               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

WILLIAM S. GADD,

     Plaintiff,

v.                            CIVIL ACTION NO. 1:18-cv-00408

UNITED STATES OF AMERICA,

     Defendant.


                   MEMORANDUM OPINION AND ORDER

     By Standing Order, this matter was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

proposed findings and recommendations (“PF&R”) for disposition

pursuant to 28 U.S.C. § 636(b)(1)(B). (Doc. No. 6).

     Magistrate Judge Eifert submitted to the court her PF&R on

August 9, 2019, in which she recommended that the Court deny the

plaintiffs’ motions as moot, deny the plaintiff’s petition as a

second, successive and unauthorized motion made pursuant to 28

U.S.C. § 2255; and that this action be dismissed, with

prejudice, and removed from the docket of the court. (ECF Nos.

1, 5).

     In accordance with 28 U.S.C. § 636(b), the parties were

allotted seventeen days in which to file any objections to

Magistrate Judge Eifert’s PF&R.   The failure of any party to

file such objections within the time allotted constitutes a
waiver of such party’s right to a de novo review by this court.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).    The

plaintiff submitted objections (ECF NO. 10) and filed a Motion

to Strike (ECF No. 9).   The court reviews the plaintiff’s

objections below.

  I.   Discussion

       a. Underlying Claim

  The petition brought his claim as a Writ of Habeas Corpus,

seeking the relief of correcting his presentence report.     (ECF

No. 2). The petition alleges that “[a]pproximately 10 points

used in the presentence report were used to enhance the

Petitioner’s sentence.   These items were never part of the

indictment or were any of the items presented at the trial.

Petitioner is presumed innocent of these items used to enhance

the Petitioner’s sentence.”   Id. at p. 2.   The plaintiff further

claims that his Fifth, Sixth, and Fourteenth Amendment rights

under the Construction were violated and that his presentence

report should be amended to reflect his concerns.    Id.

       b. Objections

           i. Plaintiff’s objection that the magistrate judge
              lacks authority under 28 U.S.C. § 2243.

  In the plaintiff’s objection, he challenges the authority of

the magistrate judge to make findings in the instant matter.

Furthermore, the plaintiff argues that because the defendant


                                 2
never answered his complaint, the magistrate judge has acted as

both an advocate and a district court judge.      (ECF No. 10, pgs.

2-3).   The court finds the plaintiff’s argument to be erroneous.

        The jurisdiction and powers of magistrate judges is

codified in 28 U.S.C. § 636.   § 636(b) states:

     a judge may designate a magistrate judge to hear and
     determine any pretrial matter pending before the
     court, except a motion for injunctive relief, for
     judgment on the pleadings, for summary judgment, to
     dismiss or quash an indictment or information made by
     the defendant, to suppress evidence in a criminal
     case, to dismiss or to permit maintenance of a class
     action, to dismiss for failure to state a claim upon
     which relief can be granted, and to involuntarily
     dismiss an action. A judge of the court may reconsider
     any pretrial matter under this subparagraph (A) where
     it has been shown that the magistrate judge’s order is
     clearly erroneous or contrary to law.

     a judge may also designate a magistrate judge to
     conduct hearings, including evidentiary hearings, and
     to submit to a judge of the court proposed findings of
     fact and recommendations for the disposition, by a
     judge of the court, of any motion excepted in
     subparagraph (A), of applications for posttrial relief
     made by individuals convicted of criminal offenses and
     of prisoner petitions challenging conditions of
     confinement.

     the magistrate judge shall file his proposed findings
     and recommendations under subparagraph (B) with the
     court and a copy shall forthwith be mailed to all
     parties.

        Thus, under § 636(b), the magistrate judge had the

authority and jurisdiction to make findings and recommendations

and submit them to the court in the plaintiff’s case.     It is

irrelevant that the defendant did not reply to the plaintiff’s

                                 3
complaint. Accordingly, the court DENIES plaintiff’s motion to

strike the proposed findings and recommendations (ECF No. 9).

           ii. Plaintiff’s objection that the magistrate judge
               mischaracterized a federal habeas corpus action
               as a motion under 28 U.S.C. § 2255.

     The court finds that the magistrate judge was correct to

classify the plaintiff’s petition as a motion under 28 U.S.C. §

2255.   This section reads as follows:

     A prisoner in custody under sentence of a court
     established by Act of Congress claiming the right to
     be released upon the ground that the sentence was
     imposed in violation of the Constitution or laws of
     the United States, or that the court was without
     jurisdiction to impose such sentence, or that the
     sentence was in excess of the maximum authorized by
     law, or is otherwise subject to collateral attack, may
     move the court which imposed the sentence to vacate,
     set aside or correct the sentence.

28 U.S.C. § 2255.

     Here, the plaintiff is challenging the sentencing guideline

calculation.   Specifically, he argues that a 10-point increase

in his sentencing guideline calculations was erroneously based

upon facts not presented at trial or a part of his indictment.

Thus, he is challenging the validity of the sentence that was

imposed upon him.   This claim fits squarely within the purview

of 28 U.S.C. § 2255.

     In his objections, the plaintiff points out that issues

reserved for motions under § 2255 may be raised in petitions for

habeas relief filed under § 2241.    (ECF No. 10, p. 4).   However,
                                 4
these circumstances are rare, and the plaintiff must first

satisfy the four elements set forth in United States v. Wheeler,

886 F.3d 415 (4th Cir. 2018).

     The “savings clause,” found at 28 U.S.C. §2255(e), allows a

§2241 petition to take the place of a §2255 motion when “§2255

proves inadequate to test the legality of detention,” Rice v.

Rivera, 617 F.3d 802, 807 (4th Cir. 2010) (citations omitted).

To trigger the savings clause, a plaintiff challenging his

sentence must show that all of the following elements exist: (1)

at the time of sentencing, settled law of the circuit or the

Supreme Court established the legality of the sentence; (2)

subsequent to his direct appeal and first §2255 motion, the

aforementioned settled substantive law changed and was deemed to

apply retroactively on collateral review; (3) he cannot satisfy

the gatekeeping provisions of §2255(h)(2) for second or

successive motions; and (4) due to this retroactive change, the

sentence now presents an error sufficiently grave to be deemed a

fundamental defect.   United States v. Wheeler, 886 F.3d 415, 429

(4th Cir. 2018).   The plaintiff bears the burden of establishing

that a §2255 motion is inadequate or ineffective by satisfying

the Wheeler criteria.   See Hood v. United States, 13 Fed Appx.

72, 2001 WL 648636, at *1 (4th Cir. 2001); McGhee v. Hanberry,

604 F.2d 9, 10 (5th Cir. 1979); Hayes v. Zeigler, No. 5:11-cv-

00261, 2014 WL 670850 (S.D.W. Va. Feb 20, 2014).

                                 5
     In his objections, the plaintiff claims that his complaint

set forth and satisfied the criteria in Wheeler.   (ECF No. 10,

p.6).   However, the court agrees with the magistrate judge (ECF

No. 6, p. 6) that plaintiff’s complaint never made such an

argument that § 2255 was inadequate or ineffective, nor did the

substantive law change to satisfy the Wheeler factors.    Thus,

the court finds that plaintiff failed to meet his requisite

burden.

     Accordingly, the court finds that the petition’s complaint,

unequivocally challenging the validity of his sentence, not its

execution, is properly construed as a motion under 28 U.S.C. §

2255.   Thus, the court adopts the finding of the magistrate

judge that this court lacks the jurisdiction to consider a

second or successive motion filed under 28 U.S.C. § 2255 unless

the motion has been certified in advance by a panel of the

appropriate circuit court of appeals.   28 U.S.C. § 2255(h). 1

Therefore, the court finds it lacks jurisdiction to consider the

plaintiff’s motion.




1 In this case, plaintiff previously filed a § 2255 motion, which
related to the same conviction and sentence that he presently
challenges. His first § 2255 was denied on the merits, and
plaintiff has not received authorization from the Fourth Circuit
to proceed with a second or successive § 2255 motion.
                                 6
              iii. Plaintiff’s objection that the magistrate judge
                   avoided the authority of Nelson v. Colorado.

          In a memorandum in support of his petition, plaintiff

argues that the decision in Nelson v. Colorado, 137 S. Ct. 1249

(2017), effectively overruled United States v. Watts, 519 U.S.

148 (1997).      (ECF No. 4).   The plaintiff objects to the

magistrate judge’s conclusion that Nelson did not overrule Watts

because the Supreme Court in Nelson “did not touch on sentencing

considerations, sentencing guidelines, or relevant conduct in

sentencing” nor did the court mention Watts in the Nelson case.

          In its independent review of Nelson and Watts, the court

finds that Nelson did not change substantive law as articulated

in Watts. 2    In fact the cases dealt with separate and distinct

issues.    Nelson stands for the proposition that a state statute

“requiring defendants whose convictions have been reversed or

vacated to prove their innocence by clear and convincing

evidence in order to obtain the refund of costs, fees, and

restitution paid pursuant to the invalid conviction” violates

due process.      Nelson, 137 S. Ct at 1266.   This holding is not

relevant or applicable to the plaintiff’s case.       Therefore, the

magistrate judge accurately determined that Nelson would not




2 “Sentencing court may consider conduct of which defendant has
been acquitted, so long as the conduct has been proved by
preponderance of evidence.” Watts, 519 U.S. at 157.
                                     7
apply on a collateral review to the issue raised by the

plaintiff.    (See ECF No. 6, p. 7).

             iv. Plaintiff’s objection that Nelson did not
                 announce a new rule of criminal procedure.

  Again, the plaintiff objects to the magistrate judge’s finding

that Nelson did not establish a new rule, and that it,

therefore, does not apply retroactively.    (ECF No. 10, pg. 10).

The plaintiff argues that “[t]he Supreme Court’s decision in

Nelson concluded that it was a violation of due process to

require defendants whose convictions had been invalidated [for

any reason], to prove their innocence by another standard yet

again, before their innocence was restored.”    Id.

    The plaintiff fails to understand that the Nelson decision

deals specifically with an individual’s burden of proof when

seeking to obtain the refund of costs, fees, and restitution

paid pursuant to the invalid conviction.    Nelson, 137 S. Ct at

1266.   This holding has no bearing on settled law that the court

has the ability to “consider conduct of which defendant has been

acquitted, so long as the conduct has been proved by

preponderance of evidence.”    See Watts, 519 U.S. at 157.    Thus,

this objection is without merit.




                                   8
              v. Plaintiff’s objection that there was is a
                 fundamental miscarriage of justice because of his
                 alleged actual innocence.

       The court finds that the plaintiff’s objections to the

magistrate judge’s finding that “the magistrate judge has

misrepresented the facts and the law, for the purpose of denying

any relief” (ECF No. 10, p. 12) is without merit, because the

court agrees with the magistrate judge that Nelson, 137 S. Ct

1249, is inapplicable to the plaintiff’s claim.

          vi. Plaintiff’s objection that there was cumulative
              error.

       Finally, the plaintiff objects to the magistrate judges

“appar[ant] conclu[sion] that this claim fails because it is not

based on clearly established U.S. Supreme Court law.”    (ECF No.

10, p. 12).    The court responds to this objection, however, that

the plaintiff’s claim is not successful primarily because it is

properly categorized as a motion under 28 U.S.C. § 2255, a

motion to vacate, set aside or correct sentence, which would

require authorization from the Fourth Circuit to proceed with a

second or successive § 2255 motion.    Furthermore, as previously

articulated, the “savings clause,” found at 28 U.S.C. §2255(e),

is inapplicable to the case at hand because the defendant failed

to meet his burden of demonstrating that a motion under § 2255

is inadequate or ineffective by satisfying the Wheeler criteria.




                                  9
  II.   Conclusion

     Having made a de novo review of the plaintiff’s complaint,

for the foregoing reasons, the court hereby DENIES the

plaintiff’s motions (ECF Nos. 1, 5) as moot, DENIES plaintiff’s

motion to strike the proposed findings and recommendations (ECF

No. 9); DENIES the plaintiff’s petition as a second, successive

and unauthorized motion made pursuant to 28 U.S.C. § 2255; and

DISMISSES this action, with prejudice, and removes it from the

docket of the court.

     Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336—38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683—84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.    Accordingly, the

court DENIES a certificate of appealability.




                                10
     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to plaintiff pro se counsel of

record.

     It is SO ORDERED this 28th day of March, 2019.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                11
